Citation Nr: 0120336	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  01-04 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran, who died in November 1999, served on active duty 
from February 1952 to September 1955.  The appellant, his 
widow, seeks entitlement to service connection for the cause 
of his death.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an June 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.


REMAND

The death certificate shows that the veteran died while he 
was an inpatient at the Louis Stokes VA Medical Center (MC) 
in Cleveland, Ohio.  The cause of death was respiratory 
failure due to pulmonary fibrosis.

The veteran's service medical records have not been 
associated with the claims folder.

The report of the veteran's final hospitalization has not 
been associated with the claims folder.

As noted by the RO, during the pendency of this appeal, there 
was a significant change in the law.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5103 (West Supp. 2001).  
That law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. 

In light of the foregoing, further development of the record 
is warranted.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO must request the veteran's 
service medical records through official 
channels and associate them with the 
claims file.

2.  The RO should request that the 
appellant provide the names, addresses, 
and approximate dates of treatment or 
examination, for all health care 
providers who may possess additional 
records relevant to the issue of 
entitlement to service connection for the 
cause of the veteran's death.  After 
obtaining any necessary authorization, 
the RO should request copies of all 
indicated records not currently on file 
directly from the providers.  This must 
include, but is not limited to, the final 
summary and daily clinical records from 
the veteran's final hospitalization at 
the Louis Stokes VAMC, just prior to his 
death in November 1999.  The RO should 
also request that the appellant provide 
any additional relevant medical records 
she may possess.  Failures to respond or 
negative replies to any request must be 
noted in writing and associated with the 
claims folder.

3.  When the requested actions have been 
completed, the RO should undertake any 
other indicated development and then 
readjudicate the issue of entitlement to 
service connection for the cause of the 
veteran's death.  In so doing, the RO 
must also ensure that all notification 
and development action required by the 
VCAA is completed.  If the benefits 
sought on appeal are not granted to the 
appellant's satisfaction, she and her 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if otherwise in order, the 
case should be returned to the Board for 
further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of the issue.  It must be emphasized, 
however, that the appellant has the right to submit any 
additional evidence and/or argument on the matter the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369, 372-373 (1999).



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


